 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrudentialInsuranceCompany of AmericaandMarie Spencer. Case 7-CA-1631425 April 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 14 January 1981 the National Labor Rela-tionsBoard issued a Decision and Order in thisproceeding,' finding that the Respondent violatedSection 8(a)(1) of the Act by denying employeeMarie Spencer's request for union representation2at an interview Spencer reasonably believed couldresult in her discipline.3 In so finding, the Boardrelied on its decision inPrudential Insurance Co.,251NLRB 1591 (1980), enf. denied 661 F.2d 398(5th Cir. 1981)(Prudential])to hold that the Unionhad not waived the unit employees' right to insiston union representation at investigatory inter-views.4The Respondent filed a petition for review of theBoard's Decision and Order with the United StatesCourt of Appeals for the Sixth Circuit, and theBoard filed a cross-petition for enforcement of itsOrder.On 23 March 1982 the court granted theBoard's motion to remand this case to the Boardfor reconsideration in light of the former Fifth Cir-cuit's5decision inPrudential I.In that case thecourt denied enforcement of the Board's Order inPrudential Ion the ground that the Union hadwaived the unit employees' right to insist on unionrepresentation at investigatory interviews.On 10 August 1982 the Board informed the par-ties that it intended to reconsider the instant caseand invited them to submit statements of position.The Respondent, the General Counsel,6 and theUnion filed statements of position.For the reasons set forth below, we find that thecollective-bargaining agreement between the Re-spondent and the Union contains a clause that con-stitutes awaiver of the unit employees' right toinsist on union representation at investigatory inter-views.Accordingly, we shall vacate the Board's1254 NLRB 247 (1981)2At all relevant times Spencer was represented by Insurance WorkersInternationalUnion (the Union)3NLRB Y J Weingarten,420 U S 251 (1975)4 In all pertinent parts, the collective-bargaining agreements inPruden-tialI and this case are the same5This decision was reported as a "Fifth Circuit, Unit B" decisionThat court is now the Eleventh Ci,cuit6The General Counsel also filed an "Errata" to his statement of posi-tion, and the Respondent filed a replyinitialDecision and Order in this matter and dis-miss the complaint.?I.BACKGROUNDIn bothPrudential Iand the instant case individ-ual employees requested union representation at in-vestigatory interviews they reasonably believedcould result in their discipline. In each instance, theRespondent denied the request and conducted theinterview relying on the following clause in thecollective-bargaining agreement:The Union further agrees that neither theUnion nor its members shall interfere with theright of the Employer:(b)To interview any Agent with respect toany phase of his work without the grievancecommittee being present.InPrudential Ithe Board held that the aboveclause was not a waiver of employees'Weingartenrights. The Board based its conclusion on three fac-tors: (1) the clause was originally inserted into theparties'collective-bargaining agreement 19 yearsbefore the Supreme Court'sWeingartendecision;(2) the clause applies to a "grievance committee"rather than aWeingartenrepresentative; and (3) theUnion consistently has tried to negotiate the clauseout of the collective-bargaining agreement. Basedon these factors the Board concluded that theUnion did not "clear[ly] and unequivocal[ly]"waive employees'Weingartenrights.The Boardrelied on its decision inPrudential Iinmaking thesame finding in the instant case.As noted above, the Fifth Circuit denied en-forcement of the Board's Order inPrudential IThe court held that a union has the authorityunder the Act to waive theWeingartenrights ofemployees it represents, and that the above clauseconstituted a waiver of the unit employees'Wein-gartenrights.II.THE PARTIES' POSITIONSThe Respondent renews its contention that thecollective-bargaining agreement between it and theUnion constitutes a clear and unmistakable waiverof the unit employees'Weingartenrights.It arguesthat principles of res judicata and collateral estop-pel compel the Board to accept the Fifth Circuit'sholding inPrudential Ithat the contract clause atissueisawaiver of the employees'Weingartenrights.Alternatively, the Respondent argues that'Because the collective-bargaining agreement in the instant case isidentical, in pertinent part, to that inPrudential I,the Board's Decisionand Order inPrudential Iisoverruled to the extentit is inconsistent withthis decision275 NLRB No. 30 PRUDENTIAL INSURANCE CO. -the clause serves as an effective waiver even with-out reference-to the circuit court's decision;-The General Counsel takes the position that theFifth Circuit's decision inPrudential Iresolves thewaiver issue in the instant case, and that the Boardshould adopt that resolution. The General Counselfurther urges,' however; that although an employerand a union properly can waive the employees'right to union representation at investigatory inter-views, the Board should not hold that a' union canwaive the employees' right to a nonunion repre ;sentative in theWeingartensetting.Finally, theGeneral Counsel sets forth an argument on behalfof the Charging Party supporting the propositionthat a union cannot lawfully waive employees'Weingartenrights.The Union asserts that `the Board should affirmitsoriginalOrder in this case. Citing the Board'sdecision inMaterials' ResearchCorp.,262 NLRB1010 (1982), it argues thatWeingartenrights arefundamental individual employee rights not subjectto waiver by a union. The Union also contends-thatthe Fifth Circuit's decision inPrudential Iis incor-rect.III.DISCUSSIONWe believe that the Board wrongly decided thewaiver issue inPrudential I,and because this issueis a recurring one, we deem it advisable and appro-priate to address the waiver issue on the merits.We agree with the Fifth Circuit that the contractclause at issue here constitutes a waiver of the unitemployees'Weingartenrights.The threshold question in this case is whether aunion can waive employees'Weingartenrights. InMetropolitanEdisonCo. v.NLRB,460 U.S. 693(1983), the Supreme Court explicitly reaffirmed theprinciple that a union may waive an employee'sstatutory rights. As the Court stated:Such waivers are valid because they "rest on`the premise of fair representation' and presup-pose that the selection of the bargaining repre-sentative `remains free."'8Relying on the same premise, the Court noted thatunions are charged with serving the entire bargain-ing unit and therefore may choose to bargain awaycertain statutory protections in order to secureother gains.As a result, even "individual rightsmay be waived by the union so long as the uniondoes not breach its duty of good-faith representa-8Metropolitan Edison,supra at705 (quoting fromNLRB v MagnavoxCo, 415 U S 322, 325 (1974), in which the Court held that a union maynot waive rights so as to impair the employees' choice of their bargainingrepresentative, such as by waiving employees' rights to distribute litera-ture in nonwork areas)209tion."9 The test approved by the Supreme Court iswhether the waiver of a statutory right is "clearand' unmistakable."' ° In applying that 'test, theCourt recognized that assessing the "clarity" of awaiver would "require consideration of the specificcircumstances of each case."11Regarding the protected nature of theWeingar-tenright itself, it is well settled that the right isgrounded in Section 7's guarantee of the right ofemployees to engage in concerted activities formutual aid 'or protection. InSears,Roebuck &Co., 12 the Board recently; reaffirmed' the construc-tion of Section 7 as including the right to,unionrepresentation on the employee's request at an in-vestigatory interview. In that case, however, over-rulingMaterials Research,the Board also held thatthe right does not extend to unrepresented employ-ees.-Thus, although theWeingartenright is triggeredonly by an employee's request, and although thatemployee alone may have an immediate stake inthe outcome of the interview, it is clear that the ex-clusive" bargaining representative also has an impor-tant stake in the' process.13 Consequently, becausethe union's duty of fair representation allows forflexibility in collective-bargaining negotiations withthe employer, theWeingartenright, like the rightto strike, is subject to being waived by the union.We further find that the contract clause at issueconstitutes a clear and unmistakable waiver of theunit employees'Weingartenrights.As the FifthCircuit noted inPrudential I,the clause first ap-peared in the parties' 1956 collective-bargainingagreement following the alleged harassment of anemployee during an investigatory interview. Theclause remained in each successive collective-bar-gaining agreement. From the clause's inception, theRespondent has maintained that the clause allows itto conduct investigatory interviews without thepresence of a union representative.As noted above, the Board found previously thatthe clause was not a waiver because it predated theSupreme Court'sWeingartendecision, it referred toa "grievance committee" rather than a representa-tive, and the Union has consistently tried to negoti-ate the clause out of the agreement. We cannotagree with that analysis.First,although the clause first appeared pre-Weingarten,the clause has appeared in three con-8 Id at 706-707 fn 1110, Id at 70811 Id at 70912 274 NLRB 230 (1985) (Member Hunter, concurring)13As noted inSears,the Supreme Court's opinion inWeingarten"con-templated that the [union] representative safeguard 'not only the particu-lar employee's interest, but also the interests of the entire bargainingunit "' (Id at231-232, quoting from 420 U S at 260 ) 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts since that decision.It appears to have beenconsistently applied to investigatory interviews.Thus,the clause is clearly applicable toWeingartenrights.Second,the reference to "grievance committee"plainly means a union representative.The phrase isso recognized by the Respondent and the Union.Third,the Union's efforts to remove the clausefrom the contract through bargaining or by assert-ing its illegality are an indication that the Unionitself recognizes the clause as a waiver of the em-ployees'Weingartenrights.More importantly, how-ever, the fact remains that the Union has repeated-ly agreed to the contract clause knowing full wellthat the Respondent views the clause and has ap-plied the clause as a waiver.The Board has longheld that,simply because a party is unhappy with acontract provision it has agreed to, the Board willnot step in to alter the provision'splainmeaning.HearstCorp.,113NLRB 1067,1071-72(1955);Shell Oil Co.,93NLRB 161,164-165(1951).TheBoard has reasoned on this point as follows:To hold otherwise is to encourage one partyto a bargaining agreement to resort to theBoard's processes to upset the terms of a con-tractwhich the other party to the agreementhad every good reason to believe had been sta-bilized for a definite period.Hearst Corp.,113 NLRB at 1071-72.Finally,as the Fifth Circuit noted in interpretingthe clause,"[I]t is not clear what the clause waivedif it did not waive the Union'sWeingartenright."661 F.2d at 401.Thus,unless the clause serves as awaiver,itwould have no meaning at all.In summary,we find that the Board incorrectlydecided the waiver issue inPrudential I,and thatdecision is overruled to the extent inconsistent withthe instant decision.We also find,contrary to theBoard's initial decision in this case, that a union canwaive employees'Weingartenrights, and that thecontract clause at issue here constitutes a clear andunmistakable waiver of such statutory rights.ORDERThe National Labor Relations Board'sOrder re-ported at 254 NLRB 247(1981) is vacated and thecomplaint is dismissed.